Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about March 4, 1998, which, to the extent appealed from, upon an adjudication of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed her custody and guardianship to the Commissioner of Social Services of the City of New York and petitioner McMahon Services for Children for the purposes of adoption, unanimously affirmed, without costs.
Petitioner agency satisfied the statutory diligence requirement (Social Services Law § 384-b [7]) by repeatedly attempting to contact respondent in person and by mail at her last known address during the eight-month period when her whereabouts were unknown. In any case, where, as here, a parent fails to keep the agency informed of her whereabouts, and so thwarts the agency’s efforts to locate her, the agency is excused from meeting the “diligent efforts” requirement (see, Matter of Christina Janian E., 260 AD2d 300; Matter of Latasha W., 170 AD2d 318).
The finding of permanent neglect was properly based on clear and convincing evidence showing a failure by respondent to plan for her child’s future for one year preceding the filing of the petition. Such failure was manifest from the circumstance, among others, that respondent never completed drug rehabilitation despite her repeated incarceration on drug charges and encouragement by the agency that she avail herself of and complete an appropriate rehabilitative program (see, Matter of Christina Janian E., supra).
The finding that termination of respondent’s parental rights so as to free the child for adoption by her foster parents is in *20the child’s best interests is supported by a fair preponderance of the evidence (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). The child has lived with her foster mother since 1997, has adapted well to her new environment and is otherwise well-adjusted. Concur — Rosenberger, J. P., Nardelli, Andrias, Saxe and Buckley, JJ.